Citation Nr: 1126068	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970 and served from October 1967 to November 1968 in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision rendered by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD was manifested, primarily, by evidence of insomnia, nightmares, flashbacks, panic attacks, anxiety, irritability, hypervigilence, circumstantial speech, constricted affect, social isolation, auditory and visual hallucinations and difficulty adapting to stressful circumstances.  Complete and total impairment and symptoms related thereto, are not demonstrated.

2.  The Veteran is currently diagnosed with hypertension.

3.  The preponderance of the competent and probative medical evidence of record shows that the Veteran's hypertension is etiologically related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating, but no more, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9440 (2010).

2.  The Veteran's hypertension is the proximate result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  PTSD Increased Rating Claim

A. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, entitlement to service-connection has been established, but a higher disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of filing of the claim (July 28, 2006), a staged rating is not appropriate in this case.

The rating criterion for rating mental disorders is enumerated at 38 C.F.R. § 4.130, Diagnostic Code 9440 (2010) and states as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing work and social relationships.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The Court of Appeals for Veterans Claims (Court) has held Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS ((4th ed.) (DSM-IV), p. 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers and co-workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

B. Recitation of Pertinent Facts

The Veteran filed his claim for service connection for PTSD in July 2006.  In support of his claim, the Veteran submitted VA treatment records covering the period of September 2006 to December 2007 as well as personal statements and buddy statements from his ex-wife and men who served with him in Vietnam.

A September 2006 VA treatment record indicates the Veteran reported suffering from nightmares relating to his military experiences and that these symptoms would emerge subsequent to military reunions.  The Veteran reported he was in combat operations in Vietnam and was wounded in battle.  The Veteran also reported that he attempted suicide in 1973 via Valium overdose and that he also had a past history of cannabis use.  The Veteran further stated he consumes two to four beers three times per week.  The Veteran stated he struggled in school with a learning disability, but ultimately completed two years of college and was employed as a hospital nuclear medicine technician for 32 years.  The Veteran further stated he was divorced and lived alone.  The Veteran reported no significant disturbance of sleep or appetite and denied suicidal and homicidal ideation.

The VA examiner noted the Veteran to be alert and oriented.  The Veteran acknowledged both auditory and visual hallucinations as well as referential ideation with derogatory content, hypervigilence and isolation.  The Veteran was noted to have a low threshold for agitation associated with irritability and his speech was circumstantial, overly inclusive and mildly pressured.  The Veteran's affect was also noted to be constricted and anxious.

Based on the history supplied by the Veteran as well as the results of the examination, the Veteran was diagnosed with moderate PTSD and was assigned a GAF score of 60.

The Veteran participated in a VA examination in October 2006.  The Veteran reported having a happy and uneventful childhood in Ossining, New York, with the one exception that he had difficulty in school due to his dyslexia.  After high school, the Veteran reported enlisting in the Marines in April 1967 and he was in Vietnam from October 1967 to November 1968.  The Veteran stated he was mainly on a ship, but saw action in camp and then in Da Nang.  The Veteran also stated he was in the demilitarized zone during the Tet Offensive in 1968.  The Veteran indicated he would go out on search and destroy missions, set up ambushes and would serve on guard duty.  The Veteran described more than three stressful situations where he saw his friends dying during these ambush attacks.  For his service in the Republic of Vietnam, the Veteran received the Vietnamese Service Medal, the Navy Unit Citation, the National Defense Service Medal, the Combat Action Ribbon, the Vietnamese Campaign Medal with Device, the Good Conduct Medal and Rifle Marksman Badge.  Soon after his discharge from service in the 1970s, the Veteran reported suffering from increased anger as well as increased drug and alcohol use.

The Veteran reported he currently experiences nightmares on a monthly basis.  The Veteran also reported experiencing panic attacks when he would go into stores for 20 minutes or more.  The Veteran reported looking on web sites for friends who have died and recalled being "freaked out" when he saw one of their pictures on the computer screen.  The Veteran denied intrusive thoughts and flashbacks.  The Veteran stated he does not watch war movies or the fireworks on the Fourth of July, but does watch coverage of the Iraq war.  The Veteran stated he suffers from PTSD symptoms about "half the time" and that these symptoms are less severe than when he was younger.

The VA examiner noted the Veteran's rate and flow of speech to be unimpaired.  The VA examiner also noted the Veteran's mood to be euthymic and his affect was full range.  The VA examiner also noted the Veteran did not have problems with impulse control and he did not have any problems with sleep, sleeping eight to nine hours per night.  The VA examiner further indicated the Veteran avoids talking and thinking about Vietnam, but is not isolative.  The VA examiner also noted the Veteran's affect was somewhat restricted and he was noted to be irritable with an exaggerated startle response.  The VA examiner noted the Veteran had no psychogenic amnesia or sense of foreshortened future.  The Veteran was noted to be anhedonic and that his sleep and concentration were fine.  The Veteran completed the Mississippi Scale for combat-related PTSD and scored an 83; however, the VA examiner noted the Veteran met the diagnostic criteria for PTSD when interviewed.

Based on the history supplied by the Veteran as well as the examination results, the Veteran was diagnosed with mild PTSD and assigned a GAF score of 67.  The VA examiner noted that although the Veteran's PTSD did not appear to substantially affect his functioning, his PTSD symptoms did cause him some distress.

In a November 2006 VA treatment record, the Veteran acknowledged rare auditory hallucinations.  The Veteran also reported suffering from persistent nightmares involving his combat experiences in Vietnam three to four times per month.  The Veteran's affect was noted to be constricted, he was mildly anxious and his speech was less circumstantial.  The Veteran reported being employed and that he maintains contact with his ex-wife and cares for his grandchildren.  The Veteran reported experiencing some stress related to his father's illness.

A May 2007 VA treatment record indicates the Veteran's affect was constricted and he acknowledged ongoing use of alcohol to mild excess.  The Veteran reported some ongoing stress related to his daughter's relationship with her husband.

An August 2007 VA treatment record indicates the Veteran reported experiencing intrusive thoughts/ruminative thinking and his alcohol use remained mildly excessive.  The Veteran also reported suffering from insomnia.  The Veteran noted no homicidal ideation, suicidal ideation or lack of impulse control; however, his affect was noted to be constricted.

L.M., the Veteran's commanding officer, submitted a letter dated September 2007, whereby he stated the Veteran experienced combat or combat-related duties seven days per week, 24 hours per day.  L.M. stated the Veteran's company was either engaged with the enemy or searching out the enemy, which included patrols, manning defensive positions and offensive operations.  L.M. indicated the Veteran had been wounded by shrapnel during one operation.

An October 2007 VA treatment record indicates that the Veteran reported the death of his father and intrafamilial problems to be stressful; however, the Veteran also reported seeing his ex-wife and children on a regular basis, which he found supportive.  The Veteran reported that his use of alcohol remains regular with mild excess (three to four beers per day).  The Veteran stated he was going to avoid his Vietnam reunion.  The Veteran described adverse combat scenarios for which he felt responsible and remorseful for the death of his friends, although his involvement may not have been contributory.  The Veteran's affect was noted to be constricted.

A.S., a marine who served in the same unit as the Veteran, submitted a letter dated October 2007, whereby he stated the Veteran faced death on a daily basis by way of rocket attacks, mortar fire, booby traps and small arms fire fights.  A.S. also stated that the last time the Veteran visited him, the Veteran complained of flashbacks, nightmares, irritability, stressfulness, anxiety attacks and panic attacks.  The Veteran told A.S. that his problems were real and scary at times.   

In a December 2007 VA treatment record, the Veteran described his ongoing struggle with his exaggerated startle response and his tendency to seek cover in response to loud noises.  The Veteran also reported experiencing agitation associated with irritability.  The Veteran stated he continues to withhold his military experiences from his family and others.  The Veteran's use of alcohol remains the same at two to four beers nightly.  The Veteran reported still being employed.  The Veteran's affect was noted to be constricted.

In a letter dated January 2008, L.L., the Veteran's ex-wife, stated she was married to the Veteran from July 1970, three months after his discharge from service, until July 1991.  L.L. stated that shortly after they were married, the Veteran became a violent person and began using drugs, which included marijuana.  L.L. stated the Veteran then started coming home late after work, often drunk and stoned.  L.L. also stated the Veteran would fight with her over anything and that he would come after her and hit her and throw her on the floor.  L.L. also reported the Veteran attempted suicide in the winter of 1973 by ingesting two containers of Valium.  The Veteran was sent to the intensive care unit (ICU) for two days and then was sent to the psychiatric unit for another three days.  L.L. stated the Veteran received treatment from a psychiatrist for approximately six months following his suicide attempt and when he was told to go into group therapy, he stopped receiving psychotherapy altogether.

In his January 2008 VA Form 9, the Veteran stated he was out of control following his service from Vietnam-staying out all night, always drunk and always yelling at and hitting his ex-wife.  The Veteran stated his children were afraid of him and would hide when he would come home.  The Veteran stated he attempted suicide in 1973 by swallowing an entire bottle of Valium.  The Veteran was told he needed to get therapy and he did so for approximately one year, then stopped going.  The Veteran further stated that his wife divorced him when their children were grown and he believes that losing his wife has changed his social functioning.  The Veteran reported that he has not dated another woman since his divorce and that he has no desire to do so.  The Veteran reported that he lives alone and that he misses his ex-wife very much.  The Veteran also reported that when he goes to bed he looks up and sees his friends in their combat gear standing together waiving down on him.  The Veteran stated he thinks about Vietnam all of the time and that he still experiences persistent recurrent nightmares.

C. Analysis

Based on a careful review of the entire record in light of the criteria noted above, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected PTSD is shown to have been manifested by a disability picture that more closely resembles the criteria for a 70 percent disability rating in approaching a level of social and occupation impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as: speech intermittently circumstantial or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or worklike setting); and inability to establish and maintain effective relationships.

In granting an initial rating of 70 percent for the Veteran's service-connected PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The preponderance of the evidence establishes that the Veteran's PTSD symptomatology has included insomnia, nightmares, irritability, auditory and visual hallucinations, hypervigilence, social isolation, panic attacks, anxiety, flashbacks and difficulty adapting to stressful circumstances.  The evidence further shows that the Veteran's PTSD caused some disturbances in mood in that the Veteran sometimes becomes angry and anxious.  It was noted in the September 2006 VA treatment record and the October 2006 VA examination that the Veteran had a low threshold for agitation due to irritability and that he experienced increased anger following his discharge from service.  Furthermore, the Veteran's social history further demonstrates that the Veteran's PTSD has also had a negative impact on the Veteran's ability to maintain personal relationships insofar as the Veteran is divorced from his wife, lives alone and has stated he does not intend to date anyone in the future.

The Board emphasizes, however, that the symptoms associated with the Veteran's service-connected PTSD does not meet the criteria for the maximum, 100 percent rating.  As noted above, a 100 percent rating requires total occupational and social impairment due to certain symptoms; however, the evidence of record does not indicate that the Veteran has exhibited persistent delusions; persistent danger of hurting himself or others (although the Veteran attempted suicide in 1973); grossly inappropriate behavior; disorientation to time or place; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and memory loss for names of close relatives, own occupation, or own name.  Accordingly, the Veteran's psychiatric symptoms do not support the assignment of the maximum, 100 percent rating.

Therefore, in light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected adjustment disorder more nearly approximates an initial 70 percent disability rating, but no higher.

D. Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria (which explicitly contemplates social and occupational impairment).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this service-connected disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

2.  Hypertension Secondary Service-Connection Claim

A. Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or a disease contracted in the line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

B. Recitation of Pertinent Evidence

In his July 2006 Claim, the Veteran stated that his hypertension is directly related to his service-connected PTSD disability.  The Veteran's service medical records do not indicate he demonstrated any symptoms of, or was diagnosed with, hypertension.

A May 1975 private treatment record indicates that the Veteran was first diagnosed with hypertension in 1973.  The same May 1975 private treatment record further indicates that the Veteran's blood pressure was 150/110 lying down and 140/104 standing up, which is hypertension within VA standards.

Moreover, July 1975, August 1975, October 1975, November 1975 and December 1975 private treatment records indicate the Veteran's blood pressure levels were 150/100, 144/98, 140/96, 136/92, 150/100 and 150/100, respectively.

April 1976 and October 1976 private medical records indicate the Veteran's blood pressure readings were 132/90 and 130/94, respectively.  January 1977 private medical records show the Veteran's blood pressure was 144/92 and 154/96.  Furthermore, June 1978 and September 1978 private medical records reveal the Veteran's blood pressure to be 140/90 and 138/90, respectively.  March 1979, July 1979 and August 1979 private medical records further indicate blood pressure readings of 140/90, 160/100 and 122/96, respectively.

A June 1980 private medical record indicates the Veteran's blood pressure reading was 140/94.  January 1981 and May 1981 private medical records both reveal the Veteran's blood pressure was 130/90.  January 1983, March 1989 and August 1989 private medical records show blood pressure readings of 130/90, 150/94, 134/92 and 142/90, respectively.

May 1997 and May 1999 private medical records revealed the Veteran's blood pressure readings to be 170/100, 140/95, 135/95 and 130/90, respectively.  Furthermore, January 2001, January 2002, April 2003 and May 2003 private medical records reveal the Veteran's blood pressure readings were 154/96, 130/90, 140/90 and 149/92, respectively.

In his January 2008 VA Form 9, the Veteran stated his hypertension was first diagnosed in 1972.  The Veteran also stated that after undergoing a complete physical examination in 1974, which included a normal intravenous pyelogram, his doctors could not understand why he had hypertension.  The Veteran stated that his hypertension is related to his PTSD because he was suffering from his PTSD at approximately the same time he was initially diagnosed with hypertension.

In a letter dated May 2010, Dr. S.A., M.D., the Veteran's treating physician, submitted a letter whereby he was writing to confirm that the Veteran had been diagnosed with hypertension since 1973.  Dr. S.A. also stated that in his professional opinion, the Veteran's PTSD may have been a major contributing factor to his hypertension.  In a letter also dated May 2010, the Veteran stated that Dr. S.A. had treated him for his hypertension since 1975.

C. Analysis

In evaluating the Veteran's hypertension claim, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As stated above, in order to establish service connection on a secondary basis, sufficient evidence must show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen, supra.  Based on the foregoing private medical records, the Veteran is currently diagnosed with hypertension, thereby satisfying the first prong of the secondary service connection test.

In addressing the second prong, the evidence must show the Veteran's hypertension was proximately caused by his service-connected PTSD.  While the Veteran has stated his belief that his service-connected PTSD caused his hypertension in his January 2008 VA Form 9, as a layperson the Veteran is not qualified to furnish medical opinions or diagnoses.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

However, after reviewing the evidence of record in its totality, the Board is persuaded that the Veteran's hypertension is secondary to his service-connected PTSD.  The foregoing private medical records indicate the Veteran was initially diagnosed with hypertension in 1973 and he continued to suffer from the disability through and including May 2003.  Furthermore, the findings and opinion of Dr. S.A., in his May 2010 letter, are most convincing in that Dr. S.A. had been treating the Veteran's hypertension from 1975 to the present and thus would have access to the complete medical record when rendering his opinion addressing whether the Veteran's hypertension is proximately due to his PTSD.  Accordingly, the most probative evidence and the greater weight of the medical opinion evidence indicate the Veteran's hypertension is secondary to his service-connected PTSD.

After resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD has caused his claimed hypertension.  Service connection is thus granted for this disorder under 38 C.F.R. § 3.310(b).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  Section 3.159 was amended, effective May 30, 2008, as to applications for benefits pending before VA or filed thereafter, to eliminate the requirement that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claims.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his service-connection PTSD claim and secondary service connection hypertension claim by letter dated September 2006.  This letter provided the Veteran with the specific notice required by Dingess, supra.  Furthermore, the Veteran was also notified by letter dated October 2008, about the evidence VA needs in order to make a decision on his appeal for increased evaluation for his service-connected PTSD.  

The Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the diagnostic codes and rating criteria for his PTSD disability in the December 2006 rating decision, December 2007 statement of the case and April 2009 supplemental statement of the case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claim.  Further, the Veteran has had a meaningful opportunity to develop his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described how his service-connected PTSD impacted his daily activities in the VA treatment records and September 2006 VA examination.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the disability, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service treatment records, VA examination records, private medical records and VA treatment records.  The Veteran was given one psychological examination with medical opinion, in connection with his PTSD claim.  Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

1.  An increased rating of 70 percent, but not higher, for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.

2.  Service connection for hypertension, claimed as secondary to the service-connected PTSD, is granted.



____________________________________________
	D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


